DETAILED ACTION
This Office action is in reply to application no. 17/087,028, filed 2 November 2020.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad DeSandro on 28 January 2022.

The application has been amended as follows: 

Claim 4 is amended and now reads:
4. The method of claim 1, wherein the transaction data corresponds to the reward.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: first, as the claims recite abstraction e.g. monitoring transactions and providing a reward, a suspicion may be raised as to compliance under 35 U.S.C. § 101 based on the doctrine of judicial exceptions to patentability. However, in the present application, all claims require (using the language of claim 1 as exemplary) that communication between a customer and merchant take place using a “short range wireless network operating according to the 802.11 family of standards”.  As there are many types of network technologies that could be employed to communicate between a customer and a merchant – and there are many even if one were to restrict the communication to a short range wireless network – the requirement that the communications employ the (IEEE) 802.11 family of standards is specific enough to go beyond “generally linking” the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  As such, the claims are not directed to an abstract idea as they integrate it into a practical application, so no rejection is made under § 101.
In terms of the prior art, that is to say, the state of the art prior to the filing of the invention, it is noted that the applicant claims priority to a series of documents going back to November of 2013.  Through that filter, Thibedeau et al. (U.S. Publication No. 2013/0275197) disclose a network for validating, redeeming and financially settling coupons. [title] The system uses a “POS terminal” to “validate the coupons” and send a “redeemed coupon code to [a] coupon processing server”, including data such as “location” and “time of purchase”. [0058] The invention is directed to preventing fraudulent coupon redemption, among other things. [0069]
Nguyen (U.S. Publication No. 2010/0057550) discloses a network-based reward program [title] that uses the “IEEE 802.11x” type of network as one choice among several. [0016; note that “802.11x” is a common way in the trade to refer to the 802.11 family of standards] He provides a threshold for someone to qualify for rewards, but unlike the present invention, it is a threshold number of feedback statements provided (e.g. rating a seller) rather than a transactional threshold.
Barbeau et al. (U.S. Publication No. 2012/0296716) disclose management of an offer for a financial incentive. [title] It includes a system that may “define or specify a quantity of a product or purchase” or “number of transactions” which may be “time limited” in order for a customer to qualify for an offer. [0036] As with Nguyen, he specifies “an 802.11” network protocol as one of several options for the network by which various devices may be connected. [0080]
But none of these, alone or combined, disclose every limitation of the claims of the present invention, including the claimed detection of registered loyalty or advertising identifiers or that a transaction occurred during a merchant’s operating hours, in combination with the other elements of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694